DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6–13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Nov. 14, 2022.
Claim Suggestions
Regarding claim 1:
The term “a plurality of light sources installed on an inner side of the photocatalyst module and each configured to emit light to the photocatalyst, wherein light sources of the plurality of light sources are disposed to be spaced apart from each other at a predetermined interval, such that light irradiation areas of the light sources partially overlap or are in contact with each other, and the light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light” (emphasis added) is confusing. 
The examiner suggests to amend the term to read “a plurality of light sources installed on an inner side of the photocatalyst module and each configured to emit light to the photocatalyst, wherein each each light sourceplurality of light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light.”
Additionally, the term “the light sources” in claims 2–5 are suggests to amend to “the plurality of light sources” to be consistent with claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A vehicle air conditioner, comprising:
a housing through which air flows in and out by a blower;
a photocatalyst module provided in a flow path through which the air flows into the housing, and including a photocatalyst which is activated with light energy to remove a harmful substance; and
a plurality of light sources installed on an inner side of the photocatalyst module and each configured to emit light to the photocatalyst, wherein each each light sources partially overlap or are in contact with each other, and the plurality of light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light.” Emphasis added. 

Claim 1 is indefinite because the term “harmful” is a subjective term. The instant disclosure does not disclose a standard of determining the term “harmful.” For the purpose of examination, the term “harmful” is struck from the claim. 
Claims 2–5 are indefinite because they depend on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–5 are rejected under 35 U.S.C. 103 as being obvious over Kim et al., KR 10–2018–0120850 (“Kim”)1 in view of Masuda et al., JP 4722350 B2 (“Masuda”)2. 
Regarding Claim 1: 
It is noted here that the term “inner side” is interpreted to be consistent with applicant’s disclosure as shown in Fig. 4, where a light source 400 is installed on an inner side of the photocatalyst module 200. Spec. dated Jun. 09, 2021 (“Spec.”) p. 6, [0032] and Fig. 4. Here, the examiner is interpreting the term “inner side” as the light source locating above an area delimited by the filter outer frame. 
It is also noted that the term “vehicle” intended use and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
It is further noted that the limitation of “such that light irradiation areas of each light sources partially overlap or are in contact with each other, and the plurality of light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light” describes an intended use and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped below. 
Kim disclose the claimed limitation of that a vehicle air conditioner (Kims’ air cleaner 100). Kim Fig. 1, p. 6. Kim’s air cleaner 100 comprises a housing (Kim’s housing 135) through which air flows in and out by a blower (Kim’s suction unit 145). Id. at Fig. 1, p. 6.
Kim also discloses the claimed limitation of that a photocatalyst panel (Kim’s photocatalyst panel 105) provided in a flow path through which the air flows into the housing 100 and including a photocatalyst (Kim’s titanium oxide) which is activated with light energy to remove a substance (Kim discloses Titanium oxide absorbs light and promotes the chemical reactions of almost all substances except silicon). Kim Fig. 1, p. 3. 
Kim also discloses the claimed limitation of that a plurality of light sources (Kim’s UV lamp unit 120) installed on an inner side of the photocatalyst panel 105 and each configured to emit light to the photocatalyst. Kim Fig. 1, p. 3. Kim discloses the claimed limitation of that each of the plurality of light sources (Kim shows to light bulbs in its UV lamp unit 120) are disposed to be spaced apart from each other at a predetermined interval (as shown in Fig. 1). Kim Fig. 1, p. 3. The limitation of “such that light irradiation areas of each light source partially overlap or are in contact with each other, and the plurality of light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light” describes intended use and therefore, does not get patentable weight. 
Kim does not explicitly disclose its photocatalyst panel 105 is a module because Kim’s panel 105 is separable from the frame structure 115. 

    PNG
    media_image1.png
    491
    587
    media_image1.png
    Greyscale

However, similar to Kim, Masuda is directed to an air conditioner comprising ultraviolet lamp. Masuda Fig. 7, [0003]. Additionally, Masuda discloses a photocatalyst module (Masuda’s photocatalyst unit 12 and catalyst holders 20) provided in a flow path through the air flows, and includes a photocatalyst (Masuda discloses its photocatalyst unit 12 comprises photocatalyst filter material 100a). Id. at Fig. 3, [0007]. Masuda also discloses a plurality of light sources (germicide lamp unit 13a) that are installed on an inner side of the photocatalyst module 12 and each configured to emit light to the photocatalyst. Id. at Fig. 7, [0016]. Masuda also discloses that photocatalyst is made of titanium oxide, which could be excited by light irradiation and decompose gaseous contaminants. Id. at Fig. 7, [0008] and [0015]. Masuda discloses that its catalyst holder 20 allows a mechanically sealed state without using a sealant. It would have been obvious to replace Kim’s photocatalyst panel 105 with Masuda’s photocatalyst unit 12 and its holder 20 for the benefits disclosed above. 

    PNG
    media_image2.png
    203
    521
    media_image2.png
    Greyscale

Regarding claim 2:
Modified Kim discloses the claimed limitation of that the vehicle air conditioner of claim 1, wherein a frame (Kim’s frame panel portion 110) configured to extend to cross the photocatalyst module 12 of Masuda in place of Kim’s photocatalytic panel 105, the plurality of light sources (Kim’s UV lamp 120) are installed on the frame 110 and spaced apart from each other. Kim Fig. 1, p. 3. Modified Kim also discloses that Kim’s frame 110 and the photocatalyst of Masuda are disposed to be spaced apart from each other in an air flow direction as shown in Fig. 1. 
While modified Kim does not disclose a plurality of frames, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Regarding claim 3:
While modified Kim does not explicitly disclose the claimed limitation of that the vehicle air conditioner of claim 1, wherein the plurality of light sources are disposed to allow the light irradiation areas to partially overlap and disposed to not pass over a center of adjacent light irradiation area, it would have been a routine engineering choice to decide the distance between each LED in modified Kim’s UV lamp 120. A person of ordinary skill in the art would have been motivated to arranged Kim’s UV lamp 120 in a certain distance, where the irradiation area does not overlap, such that an entirety of the area could be covered with the minimum LEDs without creating a gap area to save cost while pursuing the best sterilization effect. 
Regarding claim 4:
Modified Kim discloses the claimed limitation of that the vehicle air conditioner of claim 1, wherein each of the light sources of Kim’s UV lamp 120 is installed further upstream in an air flow direction than Masuda’s photocatalyst unit 12 with catalyst holders 20 in place of Kim’s photocatalyst panel 105. Kim Fig. 1. 
Regarding claim 5:
Modified Kim discloses the claimed limitation of that the vehicle air conditioner of claim 1, wherein: a filter (Kim discloses that its suction unit 14 may comprises a filter unit) configured to filter foreign materials in the air is provided in the housing 135 of Kim. Kim Fig. 1, p. 3. Modified Kim also discloses that the photocatalyst module (Masuda’s photocatalyst unit 12 and catalyst holders 20) and the light sources 120 of Kim are installed further downstream in an air flow direction than the filter as shown in Fig. 1. Kim Fig. 1, ps. 6–7. 
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1–5 are rejected under 35 U.S.C. 103 as being obvious over Silverman et al., US 2020/0282086 A1 (“Silverman”) in view of Masuda et al., JP 4722350 B2 (“Masuda”)3. 
Regarding Claim 1: 
It is noted here that the term “inner side” is interpreted to be consistent with applicant’s disclosure as shown in Fig. 4, where a light source 400 is installed on an inner side of the photocatalyst module 200. Spec. dated Jun. 09, 2021 (“Spec.”) p. 6, [0032] and Fig. 4. Here, the examiner is interpreting the term “inner side” as the light source locating above an area delimited by the filter outer frame. 
It is also noted that the term “vehicle” intended use and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
It is further noted that the limitation of “such that light irradiation areas of each light sources partially overlap or are in contact with each other, and the plurality of light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light” describes an intended use and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped below. 
Silverman discloses the claimed limitation of that a vehicle air conditioner (Silverman discloses that its apparatus could be used as air conditioner in virtually any area). Silverman Fig. 10, [0030]. Silverman’s air conditioner comprises a housing (see annotated Fig. 10 below) through which air flows in and out by a blower (while Silverman does not explicitly disclose a blower in its FIG. 10, Silverman discloses a blower in Fig. 12, it would have been obvious for Silverman’s air cleaner in Fig. 10 to include a blower as disclosed by its Fig. 12 because blower is known to be widely used in air conditioner to facilitate air circulation). Id. at Figs. 10 and 12. Silverman also discloses the claimed limitation of that a plurality of light sources (Silverman’s UV-C LED lattice module). Id. at Fig. 10. Silverman also discloses that each of the plurality of light sources are disposed to be spaced apart from each other at a predetermined interval (each of Silverman’s LED are disposed in a lattice, which is spaced apart from each other at a predetermined interval). Id. at Fig. 10. While Silverman does not explicitly disclose that light irradiation areas of each light source partially overlap, it is noted that Silverman’s light irradiation areas of LED lights would overlap because the Silverman’s LEDs are arranged in lattice densely. Id. at Fig. 10B. 

    PNG
    media_image3.png
    643
    795
    media_image3.png
    Greyscale

Silverman does not disclose the claimed limitation of that a photocatalyst module provided in a flow path through which the air flows into the housing, and including a photocatalyst which is activated with light energy to remove a substance. Silverman also does not disclose that a plurality of light sources are installed on an inner side of the photocatalyst module and each configured to emit light to the photocatalyst. Additionally, Silverman does not disclose that the light sources are configured to allow an entirety of the photocatalyst to be irradiated with the light. 
Similar to Silverman, Masuda is directed to an air conditioner comprising ultraviolet lamp. Masuda Fig. 7, [0003]. Additionally, Masuda discloses a photocatalyst module (Masuda’s photocatalyst unit 12) provided in a flow path through the air flows, and includes a photocatalyst (Masuda discloses its photocatalyst unit 12 comprises photocatalyst filter material 100a). Id. at Fig. 3, [0007]. Masuda also discloses a plurality of light sources (germicide lamp unit 13a) that are installed on an inner side of the photocatalyst module 12 and each configured to emit light to the photocatalyst. Id. at Fig. 7, [0016]. Masuda also discloses that photocatalyst could be excited by light irradiation and decompose gaseous contaminants. Id. at Fig. 7, [0008].  It would have been obvious to include Masuda’s photocatalyst filter unit 12 in Silverman’s filter for the benefits disclosed by Masuda. With this modification, Silverman’s filter module as shown in Fig. 10 would have Masuda’s photocatalyst material. And with Silverman’s UV-C LED lattice module overlapping with Silverman’s filter module, a person of ordinary skill in the art understands that Silverman’s light sources would allow an entirety for the entirety of the photocatalyst to be irradiated with the light. 

    PNG
    media_image4.png
    203
    521
    media_image4.png
    Greyscale


Regarding claim 2:
Modified Silverman discloses the claimed limitation of that the vehicle air conditioner of claim 1, wherein: a plurality of frames (see annotated Fig. 10B below) configured to extend to cross the photocatalyst module of Masuda in Silverman, the plurality of light sources are installed on the plurality of frames and spaced apart from each other (in a lattice pattern). Silverman Fig. 10B. The plurality of frames of Silverman’s UV-C LED lattice module and the photocatalyst of Masuda on Silverman’s filter are disposed to be spaced part from each other in an air flow direction as shown in Silverman’s Fig. 10. Silverman Fig. 10. 

    PNG
    media_image5.png
    649
    904
    media_image5.png
    Greyscale

Regarding claim 3:
While modified Silverman does not explicitly disclose the claimed limitation of that the vehicle air conditioner of claim 1, wherein the plurality of light sources are disposed to allow the light irradiation areas to partially overlap and disposed to not pass over a center of adjacent light irradiation area, it would have been a routine engineering choice to decide the distance between each LED in Silverman’s UV-C LED lattice. A person of ordinary skill in the art would have been motivated to arranged the LEDS in a lattice pattern, where the irradiation area does not overlap, such that an entirety of the area could be covered with the minimum LEDs without creating a gap area to save cost while pursuing the best sterilization effect. 
Regarding claim 4:
Modified Silverman discloses the claimed limitation of that the vehicle air conditioner of claim 1, wherein each of the plurality of light sources is installed further upstream in an air flow direction than the photocatalyst (as shown in annotated Fig. 10 in claim 2, Silverman’s UV-C LED lattice module is disposed upstream of its filter module. Silverman Fig. 10, [0123]. 
Regarding claim 5:
Modified Silverman does not disclose the claimed limitation of that the vehicle air conditioner of claim 1, wherein: a filter configured to filter foreign materials in the air is provided in the housing; and the photocatalyst module and the light sources are installed further downstream in an air flow direction than the filter.
However, Masuda discloses a photocatalyst filter 100a upstream of its lamp unit 100a and a combination of photocatalyst filter material 100a and an antibacterial filter material 120 downstream of its lamp unit 100a. Masuda Fig. 3, [0007]. It would have been obvious for Silverman to have a similar configuration as disclosed by Masuda, i.e., to have an additional filter 100a upstream of Silverman’s UV-C LED lattice module because such design is known in the art. Additionally, a person of ordinary skill in the art would be motivated to do so for an enhancement of filtration effect. 

Response to Arguments
Applicant's election with traverse of invention I  in the reply filed on Nov. 14, 2022 is acknowledged.  
The traversal is on the ground(s) that searching the nonelected inventions of inventions II and III would not place a serious burden on the examination process because all of the inventions are from the same technical field, and the search of invention I would automatically result in invention II and III. Response to Election dated Nov. 14, 2022 (hereinafter “response”) ps. 1–2.   
This is not found persuasive because as stated in the office action dated Sep. 13, 2022 (hereinafter “Office Action”), these three inventions are classified in different classes. Office Action p. 2. Additionally, those inventions have materially different design, for example, invention II requires a first installation frame and second installation frame, which is not required by invention I. The search of invention II would require a different search queries, which would involve keywords of “first installation frame” and “second installation frame.” Additionally, invention III would require a search queries involves keywords “first photocatalyst” and “second photocatalyst.” Invention I and II would not require such search query. Therefore, the examiner believes a search burden exists to search three inventions at a time. 
The requirement is still deemed proper and is therefore made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mathur et al., US 2021/0260970 A1 (“Mathur”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Kim’s original reference and machine translation is provided with the office action. The examiner relies on the original document for figure and the machine translation for text.
        2 A copy of Masuda’s original reference and machine translation is provided with the office action. The examiner relies on the original document for figure and the machine translation for text.
        
        3 A copy of Masuda’s original reference and machine translation is provided with the office action. The examiner relies on the original document for figure and the machine translation for text.